ON REMAND
Before: Corrigan, P.J., and Shepherd and McDonald, JJ.
Per Curiam.
Defendant appeals from a June 5, 1990, circuit court order affirming a district court decision finding defendant responsible for operating an overweight vehicle in violation of MCL 257.722 and 257.724; MSA 9.2422 and 9.2424 and assessing fines and costs of $31,620. We originally denied leave to appeal. The Supreme Court, in lieu of granting leave to appeal, remanded the case to this Court for consideration as on leave granted. 438 Mich 852 (1991).
Defendant was ticketed for operating a tractor with an attached ten-axle semitrailer carrying a large generator. Section 724(3) states, in relevant part:
*665An owner of a vehicle or a lessee of the vehicle of an owner-operator, or other person, who causes or allows a vehicle to be loaded and driven or moved on a highway, when the weight of that vehicle violates section 722 [wheel and axle load restrictions] is responsible for a civil infraction.
Defendant interprets the statute as applying only to those who load and drive or load and move an overweight vehicle on a highway. Although it is undisputed defendant owned and operated the tractor used to move the trailer carrying the generator on the roadway, defendant contends this activity did not constitute "loading” within the meaning of the statute. Thus, defendant contends the court erred in finding a violation of the statute because there was no evidence presented indicating defendant was responsible for physically placing the generator on the trailer.
The trial court found defendant "loaded” the trailer when it hooked its tractor to it. Although we agree the act of attaching a semitrailer to a tractor may constitute the "loading” of the tractor within the meaning of the statute, such a finding need not be made because we believe the statute proscribes not only the loading and driving of an overweight vehicle but also the "moving” of any overweight vehicle on a highway. Thus, we read the statute to prohibit either the loading and driving or just the moving of an overweight vehicle on a highway.
Statutes are to be construed to avoid absurd and unreasonable consequences and to give effect to the intent of the Legislature. Richmond Twp v Erhes, 195 Mich App 210; 489 NW2d 504 (1992); Huron Advertising Co v Pittsfield Twp, 110 Mich App 398; 313 NW2d 132 (1981). If the phrase "loaded and driven or moved” was read to include the loading requirement with either the driving or *666moving requirement as suggested by defendant, the Legislature’s obvious intent to preserve roads from the wear and tear of excessively overweight loads would be frustrated. As the circuit court accurately noted, under defendant’s interpretation of the statute, the statute’s weight restrictions could be violated with impunity by arranging for an anonymous person to physically place the cargo on the trailer. A driver could then haul any weight without fear of reprisal merely by virtue of ignorance of the identity of the loader. Enforcement of the statute, if at all possible, would be overly burdensome. Clearly such a result was not intended. The trial court did not err in finding defendant responsible for the fines either because the act of attaching the tractor to the trailer constituted "loading” or because the statute proscribes either the loading in conjunction with driving or merely the moving of any overweight vehicle.
Affirmed.